DETAILED ACTION

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-7 are allowed.
The present invention is directed to a mura phenomenon compensation method of a display apparatus. The claimed invention (claim 1 as representative of the independent claims) recites:
A Mura phenomenon compensation method, configured to use a plurality of parallel timer control integrated circuits to process a display panel, wherein the method comprises following steps: 
step one: taking an image of entire display areas of the display panel; 
step two: calculating a compensation data matrix a of the entire display areas of the display panel; 
step three: setting a number of the timer control integrated circuits as N and dividing the display panel into N small parts, wherein each timer control integrated circuit controls each small part; 
step four: setting resolution of the display panel as B1*B2 and setting reference points in the compensation data matrix a as Al *A2 at equal intervals, wherein the compensation data matrix a is equal to (B1/A1+1)*(B2/A2+1); when the reference points corresponding to the N small parts are integers, the compensation data matrix a is divided into N small matrices C, and each of the small matrices C is equal to (B1/A1+1)*((B2/A2)/N+1); and 

step five: inputting each of the small matrices into each of the corresponding timer control integrated circuits; and 
step six: each of the timer control integrated circuits only reads compensation data of its corresponding small matrix.

The claimed material as disclosed is detailed and specific. The prior art teach a method of compensation for a display apparatus. However, reasonable rejections could not be constructed based on the most relevant prior art disclosed during the search (see PTO- 892, enclosed).
Therefore, the prior art of record neither anticipates nor renders obvious the above recited combination. As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the claimed inventions. Hence, claims 1-7 are allowable over the prior arts of record.

Claims 8-10 are allowed.

A Mura phenomenon compensation device, comprising: 
a display panel divided into a plurality of display areas; 
a plurality of timer control integrated circuits, wherein each of the timer control integrated circuits is correspondingly connected to each of the display areas; and 
a Mura phenomenon compensation processing chip configured to be connected to the timer control integrated circuits, used to calculate a compensation data matrix a of the entire display areas of the display panel, and to divide the compensation data matrix a into a plurality of small matrices, wherein data of each small matrix correspondingly compensates each of the display areas.
 
The claimed material as disclosed is detailed and specific. The prior art teach a display apparatus comprises a compensation device for compensating display areas. However, reasonable rejections could not be constructed based on the most relevant prior art disclosed during the search (see PTO- 892, enclosed).
Therefore, the prior art of record neither anticipates nor renders obvious the above recited combination. As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
ZHANG (US 2018/0261167 A1) teaches to provide an adaptive method of clock controller and a device thereof, wherein the method is based on a clock controller, a conversion module, and a memory, and the memory is used to store original compensation data corresponding to a liquid crystal panel, and wherein the method comprises: capturing the original compensation data from the memory by the conversion module; converting the original compensation data into updated compensation data adapted to the clock controller by the conversion module; capturing the updated compensation data from the conversion module by the clock controller and outputting a screen compensated by the updated compensation data to a liquid crystal panel. By the above-mentioned manner, the present invention can adapt the same original compensation data to different clock controllers without changing the original compensation data in the memory.

ZHANG et al (US 2017/0061897 A1) teach an apparatus for controlling liquid crystal display brightness includes: a zone image grayscale determining section configured to determine grayscale values of pixels in a zone image data block under a predetermined rule according to a received image signal; a zone backlight value pre-obtaining section configured to pre-obtain a zone backlight value corresponding to the zone image data block according to the grayscale values; a zone backlight value gain section configured, when it is determined that the zone backlight value is above a first threshold, to multiply the zone backlight value with a backlight value gain coefficient to obtain a backlight value to which a gain is applied, corresponding to the zone image data block, and to output the backlight value to which the gain is applied, to a driver circuit of backlight source in a backlight zone corresponding to the zone image data block, to control brightness of the backlight source in the corresponding backlight zone as a result of driving, where the backlight value gain coefficient is more than 1; and a 
IKENO et al (US 2008/0088649 A1) teach LCD unit includes first and second LCD panels stacked one on another. An image-data processing unit outputs monochrome image data to the second LCD panel, and color image data to the first LCD panel The monochrome image data specifies a full transmission for a pixel having a luminance not less than a threshold, the original gray-scale level for a pixel having a luminance less than the threshold. The color image data is generated based on the monochrome image data and input image data.
ZHANG (CN 105589230 A) teaches a Mura compensating method of panel mark detection method and panel marking area. panel mark detecting method of the invention comprises steps as follows: according to the mark position of the lens group on the LCD display panel to detecting platform is provided with a fixed sensing region. the detecting machine for detecting the mark unit LCD display panel on the fixed detection area, if the detecting machine detecting part marking unit to mark group, then according to the detected part to mark unit provided with a strain sensing region, the sensing machine for sensing the LCD display panel at the strain sensing region. to detect all marking unit so as to use the detection method for Mura compensating the position area of the mark group, it can ensure the LCD display panel is shielded by the Mura correction mark group region without forming abnormal spot.

ZHANG (CN 105355183 A) teaches a liquid crystal display driving system, the liquid crystal display driving system includes a timing controller and a memory, a timing controller for receiving a pre-set grey scale compensation value in image data and read memory. the time sequence controller comprises a resolution detecting circuit and a detecting circuit electrically connected with the resolution of the two-dimensional image grey scale compensation circuit and a three-dimensional image grey scale compensation circuit, a resolution detecting circuit is used for detecting the type of the image data, if the image data is two-dimensional image data. then grey scale compensation processing by a two-dimensional image grey scale compensation circuit, if image data are three-dimensional image data, the grey scale compensation .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LIN LI/
Primary Examiner, Art Unit 2693